PER CURIAM.
We find no merit in appellant’s latest appeal and affirm. Moreover, we hold that his successive petitions constitute an abuse of the judicial system. See, e.g., Carlisle v. State, 849 So.2d 1146 (Fla. 5th DCA 2003); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995). Accordingly, we order Wilson to show cause within 30 days from the date of this opinion why he should not be precluded from filing any further pro se pleadings raising these issues in this criminal case. See, e.g., State v. Spencer, 751 So.2d 47 (Fla.1999); Steele v. State, 859 So.2d 524 (Fla. 5th DCA 2003).
AFFIRMED.
SAWAYA, C.J., PLEUS and ORFINGER, JJ., concur.